department of the treasury -6200738025 internal_revenue_service washington d c tax_exempt_and_government_entities_division uics dollar_figure jun tep rats legend taxpayer a taxpayer b company m company n law firm o company p individual d city s state t amount amount t t amount amount amount t i amount amount amount i fund a fund b fund c ira t ira u ira v ira w irax iray agreement a date date2 date date4 date date6 month1l month i month3 court t association u number dear this is in response to a ruling_request dated submitted correspondence dated on your behalf by your authorized representative concerning the status of contributions to your individual_retirement_accounts iras as supplemented by and the facts upon which you base your requests are as follows taxpayer a whose date of birth was date is married to taxpayer b whose date of birth was date taxpayers a and b reside in city s state t taxpayer a began working for company m on date and worked for company m with a break for military service until month taxpayer b worked for company m from month until calendar_year plans qualified within the meaning of sec_401 of the internal_revenue_code code while employed with company m upon retirement from company m taxpayers a and b rolled their company m qualified_retirement_plan accounts into individual_retirement_accounts iras maintained with company n taxpayer a maintained ira t and ira u with company n and taxpayer b maintained ira v and ira w with company n taxpayers a and b participated in various retirement through its broker individual d company n recommended that taxpayers a and b invest their ira accounts in three funds fund a fund b and fund c which your authorized representative characterizes as three high risk aggressive mutual funds it has been represented that as a result of their following the recommendations of individual d taxpayers a and b lost approximately of their investments documentation submitted with this ruling_request indicates that taxpayer a’s ira losses approximated amount and taxpayer b’s ira losses approximated amount taxpayers a and b eventually joined with approximately number other investors in a class action suit filed with court t against company n and individual d during month taxpayers a and b agreed to have their suit removed from court t and converted to an ‘ arbitration action against company n and individual d with association u taxpayers a and b were represented by counsel law firm o in their actions against company n and individual d on or about date taxpayers a and b settled their arbitration action with company n and individual d agreement a as a result of the settlement taxpayers a and b received amount in settlement proceeds amount represented recoupment of their ira losses losses associated with their investment in non-ira accounts amount legal costs amount and attorney fees amount after deducting the above-referenced non-ira amounts taxpayer a received amount as an amount associated with his ira losses and taxpayer b received amount associated with her ira losses amount is less than amount and amount is less than amount on or about date law firm o received a check in the amount of amount from company n after deducting its fees amount and associated legal costs amount and after mailing taxpayers a and b a check totaling amount representing their non-ira losses law firm o mailed a check in the amount of amount to ira x an ira set up and maintained in the name of taxpayer a with company p and a check in the amount of amount to ira y an ira set up and maintained in the name of taxpayer b with company p the checks were mailed to iras x and y on or about date date i sec_31 days after date from the documentation submitted with this ruling_request it appears that the above-referenced agreement a was entered into pursuant to arms-length negotiation between the parties to the above-referenced arbitration action based on the above facts and representations you through your authorized representative request the following letter rulings that amount received by taxpayer a from company n pursuant to the above described agreement a constituted a restorative payment and as such was eligible to be contributed into ira x an ira set up and maintained in the name of taxpayer a and such contribution which occurred on or about date constituted a valid transaction without regard to the limitations on contributions found in code sec_219 and sec_408 that amount received by taxpayer b from company n pursuant to the above described agreement a constituted a restorative payment and as such was eligible to be contributed into ira y an ira set up and maintained in the name of taxpayer b and such contribution which occurred on or about date constituted a valid transaction without regard to the limitations on contributions found in code sec_219 and sec_408 with respect to the requested letter rulings sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 e no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual with respect to the requested letter rulings the initial issue presented in this case is whether the service should treat amount sec_3 and as replacing losses suffered respectively by taxpayer a’s iras t and u and taxpayer b’s iras v and w and as a result not treat the date contributions of amount to ira x and of amount to ira y as ordinary contributions subject_to the limitations of code sec_219 and sec_408 a determination of whether settlement proceeds should be treated as a replacement payment rather than an ordinary contribution must be based on all the relevant facts and circumstances surrounding the payment of the settlement proceeds see revrul_2002_45 2002_2_cb_116 which applies a facts_and_circumstances_test to determine whether a payment to a qualified_plan under code sec_401 is a restorative payment to a plan as opposed to a plan contribution we believe that it is appropriate to apply the reasoning of revrul_2002_45 to iras as a general_rule payments to an ira are restorative payments only if the payments are made in order to restore some or all of the ira losses resulting from breach of fiduciary duty fraud or federal or state securities violations such as payments made pursuant to a court-approved settlement or independent third party arbitration or mediation award in contrast payments made to an jra to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments in the instant case as noted above taxpayers a and b suffered heavy losses in their iras maintained with company n allegedly due to the inappropriate investment advice provided by individual d an employee of company n taxpayers a and b initially filed a suit against company n and individual d in court t which court action was later converted to an arbitration action with association u said arbitration action was subsequently settled pursuant to agreement a as a result of agreement a taxpayers a and b recovered amount from company n after deducting amounts not associated with their ira losses taxpayers a and b recovered amount and amount respectively from company n representing recoupment of their ira losses and not exceeding the amounts of their ira losses amount was later contributed into ira x an ira set up to benefit taxpayer a and amount was later contributed to ira y an ira set up to benefit taxpayer b accordingly from the facts presented in this case the payments from company n to taxpayers a and b totaling amount and amount respectively were the result of an arm’s-length settlement of a good_faith claim of liability and as such constituted restorative payments rather than additional contributions to iras made to merely replenish ira account balances after investment losses therefore based on the specific facts and representations contained herein we hold that amount received by taxpayer a from company n pursuant to the above-reference settlement agreement a was eligible to be rolled over into ira x an ira set up and maintained in the name of taxpayer a and amount received by taxpayer b from company n pursuant to the above-reference settlement agreement a was eligible to be rolled over into ira y an ira set up and maintained in the name of taxpayer b thus with respect to your ruling requests we conclude as follows that amount received by taxpayer a from company n pursuant to the above described agreement a was a restorative payment eligible to be placed into ira x an ira set up and maintained in the name of taxpayer a and such contribution which occurred on or about date constituted a valid transaction without regard to the limitations on ira contributions found in code sec_219 and sec_408 that amount received by taxpayer b from company n pursuant to the above described agreement a was a restorative payment eligible to be placed into ira y an jra set up and maintained in the name of taxpayer b and such contribution which occurred on or about date constituted a valid transaction without regard to the limitations on ira contributions found in code sec_219 and sec_408 this ruling letter is based on the assumption that taxpayer a’s iras ira t ira u and ira x either were or are described in code sec_408 as represented at all times relevant thereto it also assumes that taxpayer b’s iras ira v ira w and ira y described above either meet or met the requirements of code sec_408 at all times relevant thereto as represented additionally it assumes the correctness of all facts and representations made with respect thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact who may be reached pincite- not a toll-free number or fax sincerely yours danes vil rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
